DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 20150078532 A1) in view of Mihara (US 20030072407 A1).
With regards to claims 1, 7, 11, and 12, Tang discloses an X-ray CT apparatus comprising: more than two cathode assemblies 1, configured to emit electron beams; an anode assembly 2, configured to receive the electron beams from the cathode assemblies and generate a ray light source; wherein the anode assembly includes an anode target, the anode target including: a plurality of target structures 202, configured to receive electron beams emitted by cathodes to generate rays, and a plurality of target spots being of three-dimensional structures having bevels (sloped surface). Tang further discloses a pipe structure to carry a coolant for cooling the anode [0085], but fails to specifically teach a copper cooling body, configured to bear the target spots and include an oxygen-free copper cooling body; a cooling oil tube, configured to cool the anode target; and a shielding layer, configured to achieve a shielding effect and include a tungsten shielding layer. Mihara is also in the field of X-ray generation and teaches a copper cooling block 32a configured to bear target spots 33a, cooling oil channels 35 [0073] (Fig. 6), and a shielding layer 224. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Tang with the claimed cooling elements and shielding in order to efficiently cool the anode as well as provide protection from harmful X-rays. Neither Tang nor Mihara teach wherein the copper cooling block includes an oxygen-free copper cooling body or a shielding layer comprising tungsten. Nevertheless, such materials were generally known. It would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the combination of Tang and Mihara with an oxygen-free copper cooling body, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It is also noted that the steps recited in claim 12 directed to CT imaging are considered inherent to a method of imaging using the CT apparatus of Tang.

With regards to claims 3 and 15, Tang discloses wherein the target may comprise a conical shape [0078], which suggests adjacent target structures having opposite facing surfaces.
With regards to claims 5 and 16, Tang discloses wherein the target comprises tungsten or a tungsten alloy [0071]. Although Tang does not specify a rhenium-tungsten material, those skilled in the art appreciate that rhenium-tungsten alloy was commonly used material for anode targets. Modifying Tang with the claimed material would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.
With regards to claims 6 and 17, Tang discloses the invention according to claims 1 and 11. Claims 6 and 17 are drawn to the process by which the product of claims 1 and 11 are made. The Federal Circuit has held that "the patentability of a product does not depend on its method of production ... even though the prior product was made by a different process since the process has imparted no structure to the product. In re Thorpe, 777 F.2d 695,698, (Fed. Cir. 1985). Therefore, these claims are rendered anticipated and/or obvious under the same grounds as claim 1 and 11, from which they depend.
With regards to claim 8, Tang discloses different embodiments wherein the number of cathodes are equal to or more than two and are arranged on both sides of the anode target (Figs. 13A and 14) and in a staggered manner (Fig. 15). Combining the two embodiments would have been considered a matter of routine design choice in order to produce a desired X-ray beam pattern.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884